DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12, 18-22, 27-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first radio communicator means configured to transmit. a second radio communicator means configured to connect. a controller means, a display means” in claim 40-43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tee et al. (US 2006/0135076 A1; hereafter Tee) in view of Honkanen et al. (US 2006/0135076 A1; hereafter Honkanen).


As of Claim 7: Tee teaches in FIG. 3 a video processing apparatus, comprising: a first radio communicator configured for transmitting video information by radio(PAN transceiver 203 and 
	Tee does not explicitly teach “wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network while transmitting the video information from the first radio communicator, and wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network " as recited in present claimed invention.
Honkanen. In particular, Honkanen teaches wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network while transmitting the video information from the first radio communicator, and wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC (i.e., see ¶0025-0028;0031-0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 8: Tee in view of Honkanen further teaches the controller controls an assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 9: Tee in view of Honkanen further teaches the controller assigns a connection of the first radio communicator prior to a connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 10: Tee in view of Honkanen further teaches an image sensor capable of generating video information; and a storage capable of accumulating video information generated by the image sensor, wherein the first radio communicator can transmit the video information accumulated in the storage to the external device (see Tee ¶¶0030,0037).

As of Claim 11: Tee in view of Honkanen further teaches a modulator, wherein the first radio communicator and the second radio communicator are different from each other in modulation method (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).


As of Claim 12: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).

As of Claim 18: Tee teaches in FIG. 3 a display apparatus, comprising: a first radio communicator configured for receiving video information by radio from an external device (PAN transceiver 203 and see ¶0037); a second radio communicator configured for connecting by radio to a network; a display configured for displaying video information (WLAN 
	Tee does not explicitly teach “communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 19: Tee in view of Honkanen further teaches the controller controls an assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 20: Tee in view of Honkanen further teaches the controller assigns a connection of the first radio communicator prior to a connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 21: Tee in view of Honkanen further teaches a demodulator, wherein the first radio communicator and the second radio communicator are different from each other in demodulation method bandwidth (Honkanen ¶¶0041-0042, 0049,0053,0058,0059).

As of Claim 22: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).


As of Claim 27: Tee teaches in FIG. 3 a video processing system including a video processing apparatus and a receiving apparatus, wherein the video processing apparatus comprises: a first radio communicator configured for transmitting video information by radio (PAN transceiver 203 and see ¶0037); a second radio communicator configured for connecting by radio to a network; and a first controller, wherein the first radio communicator can transmit video information to the receiving apparatus by radio(WLAN transceiver 5 and see ¶¶0037-0038), the first controller controlling each of the first and second radio communicators in response to receiving an indication from a user(the connection must be assigned prior to downloading the video in response to the user’s request), and wherein the first controller controls each of the first and second radio communicators so that the first radio communicator transmits video information to the receiving apparatus and the second radio communicator receives information which is different from the video information 
Tee does not explicitly teach “ controlling, by a second controller, each of a third and a fourth radio communicator in response to receiving an indication from a user; receiving, by the third radio communicator, video information from a video processing apparatus by radio, wherein the second controller controls each of the third and fourth radio communicators so that the third radio communicator receives video information from the video processing apparatus and the fourth radio communicator transmits information which is different from the receiving 
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches controlling, by a second controller, each of a third and a fourth radio communicator in response to receiving an indication from a user; receiving, by the third radio communicator, video information from a video processing apparatus by radio, wherein the second controller controls each of the third and fourth radio communicators so that the third radio communicator receives video information from the video processing apparatus and the fourth radio communicator transmits information which is different from the receiving video information, to the network simultaneously, and wherein communication between the third radio communicator and the video processing apparatus is maintained while the fourth radio communicator is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC i.e., see ¶¶0025-0030, 0032, 0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the Honkanen ¶0012).

As of Claim 28: Tee teaches in FIG. 3 a video processing system including a video processing apparatus and a receiving apparatus, wherein the video processing apparatus comprises: a first radio communicator configured for transmitting video information by radio(PAN transceiver 203 and see ¶0037); a second radio communicator configured for connecting by radio to a network; and a first controller, wherein the first radio communicator can transmit video information to the receiving apparatus by radio(WLAN transceiver 5 and see ¶¶0037-0038), the first controller controls each of the first and second radio communicators in response to receiving an indication from a user (the connection must be assigned prior to downloading the video in response to the user’s request), wherein the first controller controls the second radio communicator to receive information which is different from the video information, from the network while transmitting the video information from the first radio communicator to the receiving apparatus, or wherein the first controller controls the second radio communicator to transmit information which is different from the video information, to the network while transmitting the video information from the first radio communicator to the receiving apparatus(See ¶¶0029, 0022-0023,0031-0032 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video “stream”. The concept of “relaying” and “streaming” used by Tee is consistent with Tee’s purpose of utilizing an external display as alternative to the native screen. Furthermore, the mobile terminal 201 may receive a video stream from…a video source device via PAN transceiver 202 and may relay the video “stream” 
Tee does not explicitly teach “ wherein communication between the first radio communicator and the receiving apparatus is maintained while the second radio communicator is connected to the network; and wherein the receiving apparatus comprises: a third radio communicator capable of receiving video information by radio from the video processing apparatus; a fourth radio communicator capable of connecting by radio to the network; and a second controller, wherein the second controller controls the fourth radio communicator in response to receiving an indication from a user, wherein the second controller controls the fourth radio communicator to transmit information which is different from the video information, to the network while receiving the video information with the third radio communicator from the video processing apparatus, and wherein communication between the third radio communicator and the video processing apparatus is maintained while the fourth radio communicator is connected to the network”as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches wherein communication between the first radio communicator and the receiving apparatus is maintained while the second radio communicator is connected to the network; and wherein the receiving apparatus comprises: a third radio communicator capable of receiving video information by radio from the video processing apparatus; a fourth radio communicator capable of connecting by radio to the network; and a second controller, wherein the second controller controls the fourth radio communicator in response to receiving an indication from a user, wherein the second controller controls the fourth radio communicator to transmit information which is different from the video information, to the network while receiving the video information with the third radio 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).


As of Claim 29: Tee teaches in FIG. 3 a video processing apparatus, comprising: a first radio communicator configured for transmitting video information by radio (PAN transceiver 203 and see ¶0037); a second radio communicator configured for connecting by radio to a network; and a controller, wherein the first radio communicator can transmit video information to an external device by radio (WLAN transceiver 5 and see ¶¶0037-0038), the controller controls each of the first and second radio communicators in response to receiving an indication from a 
	Tee does not explicitly teach “the controller controls the second radio communicator to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches the controller controls the second radio communicator to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 30: Tee in view of Honkanen further teaches the controller controls an assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 31: Tee in view of Honkanen further teaches the controller assigns a connection of the first radio communicator prior to a connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).


As of Claim 32: Tee in view of Honkanen further teaches an image sensor capable of generating video information; and a storage capable of accumulating video information generated by the 

As of Claim 33: Tee in view of Honkanen further teaches a modulator, wherein the first radio communicator and the second radio communicator are different from each other in modulation method bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).

As of Claim 34: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).

As of Claim 35: Tee teaches in FIG. 3 a display apparatus, comprising: a first radio communicator configured for receiving video information by radio from an external device (PAN transceiver 203 and see ¶0037); a second radio communicator configured for connecting by radio to a network; a display configured for displaying video information (WLAN transceiver 5 and see ¶¶0037-0038); and a controller, wherein the controller controls each of the first and second radio communicators in response to receiving an indication from a user (the connection must be assigned prior to downloading the video in response to the user’s request), wherein the controller controls the first radio communicator to receive video information from the external device, wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network while receiving the video information by the first radio communicator (See ¶¶0029, 0022-0023,0031-0032 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video 
	Tee does not explicitly teach “wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network simultaneously, and wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network." as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches wherein the controller controls the second radio communicator to transmit information which is different from the video information, to the network simultaneously, and wherein communication between the first radio communicator and the external device is maintained while the second radio communicator is connected to the network. (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC i.e., see ¶0025-0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 36: Tee in view of Honkanen further teaches the controller controls an assignment of connection for each of the first and second radio communicators (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 37: Tee in view of Honkanen further teaches the controller assigns a connection of the first radio communicator prior to a connection of the second radio communicator (See Tee ¶¶0029,0032,0034-0038, control processor 210 assigns both the PAN transceiver and WLAN transceiver connections in response to user indications).

As of Claim 38: Tee in view of Honkanen further teaches a demodulator, wherein the first radio communicator and the second radio communicator are different from each other in demodulation method bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).

As of Claim 39: Tee in view of Honkanen further teaches the first radio communicator and the second radio communicator are different from each other in frequency bandwidth bandwidth (Honkanen ¶¶0041-0042, 0049, 0053, 0058, 0059).


As of Claim 40: Tee teaches in FIG. 3 a video processing apparatus, comprising: a first radio communicator means configured to transmit video information by radio(PAN transceiver 203 and see ¶0037); a second radio communicator means configured to connect by radio to a network(WLAN transceiver 5 and see ¶¶0037-0038); and a controller means, wherein the first radio communicator means is configured to transmit video information to an external device by radio, the controller means controls each of the first and second radio communicators means in response to receiving an indication from a user(the connection must be assigned prior to downloading the video in response to the user’s request), wherein the controller means controls the first radio communicator means to transmit video information to the external device, wherein the controller means controls the second radio communicator means to receive information which is different from the video information, from the network (See ¶¶0029, 0022-0023,0031-0032 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video “stream”. The concept of “relaying” and “streaming” used by Tee is consistent with Tee’s purpose of utilizing an external display as alternative to the native screen. Furthermore, the mobile terminal 201 may receive a video stream from…a video source device via PAN transceiver 202 and may relay the video “stream” over the internet via the WLAN transceiver. By extension, the video not being while it is being actively received via the WLAN connection).
	Tee does not explicitly teach “wherein the controller means controls the second radio communicator means to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network." as recited in present claimed invention.
Honkanen. In particular, Honkanen teaches wherein the controller means controls the second radio communicator means to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC i.e., see ¶0025-0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 41: Tee teaches in FIG. 3 a video processing apparatus, comprising: a first radio communicator means configured to transmit video information by radio (PAN transceiver 203 and see ¶0037); a second radio communicator means configured to connect by radio to a network; and a controller means, wherein the first radio communicator means is configured to 
 	Tee does not explicitly teach “wherein the controller means controls the second radio communicator means to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network." as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches wherein the controller means controls the second radio communicator means to transmit information which is different from the video information, to the network simultaneously, wherein communication between the first radio 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 42: Tee teaches in FIG. 3 a display apparatus, comprising: a first radio communicator means configured to receive video information by radio from an external device(PAN transceiver 203 and see ¶0037); a second radio communicator means configured to connect by radio to a network; a display means configured to display video information; and a controller means, wherein the controller means controls each of the first and second radio communicator means in response to receiving an indication from a user, and wherein the controller means controls the first radio communicator means to receive video information from the external device (WLAN transceiver 5 and see ¶¶0037-0038), wherein the controller means 
 	Tee does not explicitly teach “communication between the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network." as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches communication by the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network (control unit 104 also comprises means for controlling a number of simultaneous radio connections in the communication device 100. The control unit 104 may be implemented with a digital signal processor with suitable software or with separate logic circuits, for example with ASIC (Application Specific Integrated Circuit). The control unit 104 may also be a combination of these two implementations, such as a processor with suitable software embedded within an ASIC i.e., see ¶0025-0033) as recited in present claimed invention.
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

As of Claim 43: Tee teaches in FIG. 3 a display apparatus, comprising: a first radio communicator means configured to receive video information by radio from an external device (PAN transceiver 203 and see ¶0037); a second radio communicator means configured to connect by radio to a network (WLAN transceiver 5 and see ¶¶0037-0038); a display means configured to display video information; and a controller means, wherein the controller means controls each of the first and second radio communicator means in response to receiving an indication from a user (the connection must be assigned prior to downloading the video in response to the user’s request), and wherein the controller means controls the first radio communicator means to receive video information from the external device, wherein the controller means controls the second radio communicator means to transmit information which is different from the video information, to the network while receiving the video information with the first radio communicator means(See ¶¶0029, 0022-0023,0031-0032 and note that the WLAN transceiver uses Wi-Fi and the home network. Video “streaming” was well understood at the time of the invention, referring to real-time viewing of a communicated video “stream”. The concept of “relaying” and “streaming” used by Tee is consistent with Tee’s purpose of utilizing an external display as alternative to the native screen. Furthermore, the mobile terminal 201 may receive a video stream from…a video source device via PAN transceiver 202 and may relay the video “stream” over the internet via the WLAN transceiver. By extension, the video not being while it is being actively received via the WLAN connection).
	Tee does not explicitly teach “communication between the first radio communicator means and the external device is maintained while the second radio communicator means is connected to the network." as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Honkanen. In particular, Honkanen teaches communication between the first radio 
 	In view of the above, having the controller of Tee  and given the well-established teaching of Honkanen, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) the controller of as taught by Honkanen, since Honkanen state that such modification would in order to detect interference between at least two radio connections and adjusting parameters of at least one radio connection so that the interference between the radio connections is minimized if interference between the at least two radio connections is detected (See Honkanen ¶0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697